                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 JAQUELINE LENNON,                                 *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *            C.A. No. 19-10232-ADB
                                                   *
 BRIGHAM AND WOMENS’ HOSPITAL,                     *
                                                   *
                Defendant.                         *
                                                   *

                                             ORDER

BURROUGHS, D.J.

       Plaintiff Jaqueline Lennon of Medway, Massachusetts, brings this pro se action alleging

violations of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and

seeks damages for injuries allegedly sustained when a former hospital employee improperly

accessed Lennon’s medical record.

       On March 18, 2019, the Court granted plaintiff’s request to proceed in forma pauperis

and advised plaintiff that her complaint was subject to dismissal because there is no private right

of action for a violation of HIPAA's confidentiality provisions. The Court directed plaintiff to

show cause, in writing, why this action should not be dismissed.

       Now before the Court is plaintiff’s amended complaint. As in her original complaint, the

only statute identified in the amended complaint is HIPPA. Even construing the allegations in

the amended complaint in plaintiff’s favor, the amended complaint fails to cure the deficiencies

noted in the Court’s prior order.
       Accordingly, and in accordance with the Court’s Memorandum and Order dated March

18, 2019, this action is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failing to state

a claim on which relief may be granted.

       SO ORDERED.

May 9, 2019                                                 /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            U.S. DISTRICT JUDGE




                                                2
